United States Court of Appeals
      for the Federal Circuit
               __________________________

     TRANSOCEAN OFFSHORE DEEPWATER
             DRILLING, INC.,
             Plaintiff-Appellant,
                            v.
           MAERSK DRILLING USA, INC.,
               Defendant-Appellee.
               __________________________

                       2011-1555
               __________________________

   Appeal from the United States District Court for the
Southern District of Texas in case no. 07-CV-2392, Judge
Kenneth M. Hoyt.
             ___________________________

              Decided: November 15, 2012
              ___________________________

    CHARLES B. WALKER, JR., Fulbright & Jaworski
L.L.P., of Houston, Texas, argued for plaintiff-appellant.
With him on the brief was WARREN S. HUANG. Of counsel
on the brief was JONATHAN S. FRANKLIN, of Washington,
DC.

    WILLIAM H. FRANKEL, Brinks Hofer Gilson & Lione, of
Chicago, Illinois, argued for defendant-appellee. With him
on the brief were ROY E. HOFER, DAVID H. BLUESTONE,
DAVID P. LINDNER, and LAURA A. LYDIGSEN. Of counsel on
TRANSOCEAN   v. MAERSK                                    2


the brief was LEE L. KAPLAN, Smyser Kaplan & Veselka,
L.L.P., of Houston, Texas.
               __________________________

  Before PROST, MOORE, and WALLACH, Circuit Judges.
MOORE, Circuit Judge.
     Transocean Offshore Deepwater Drilling, Inc. (Trans-
ocean) appeals from the decision of the U.S. District Court
for the Southern District of Texas granting judgment as a
matter of law (JMOL) that (1) the asserted claims of U.S.
Patent Nos. 6,047,781 (’781 patent), 6,085,851 (’851
patent), and 6,068,069 (’069 patent) are invalid for obvi-
ousness and lack of enablement; (2) Maersk Drilling USA,
Inc. (Maersk) did not infringe the asserted claims; and (3)
Transocean was not entitled to damages. Transocean also
appeals from the district court’s conditional grant of a
new trial. For the reasons set forth below, we reverse.
                         BACKGROUND
    The patents-in-suit, which share a common specifica-
tion, are directed to an improved apparatus for conducting
offshore drilling. We described the process of offshore
drilling in detail in our opinion resolving the first appeal
in this case, and repeat this description only to the extent
necessary for this appeal. See Transocean Offshore Deep-
water Drilling, Inc. v. Maersk Contractors USA, Inc., 617
F.3d 1296, 1301 (Fed. Cir. 2010) (Transocean I).
     The process of creating a borehole in the seafloor re-
quires lowering several components to the seabed from a
derrick on the ocean surface. Id. These include the drill
bit, the casings that form the wall of the borehole, and a
device called a blowout preventer. Id. The components
are lowered on a “drill string,” which is made up of a
series of pipe sections (“tubular members”). Id. The drill
3                                     TRANSOCEAN   v. MAERSK


string is assembled on the derrick, with pipe sections
being added to the top of the string one by one to extend it
to the seafloor. Id.
    The drill bit is the first component to be lowered. Id.
Once enough pipe sections have been added to the drill
string to lower the drill bit to the seabed, a “top drive” on
the derrick rotates the drill string to create a borehole.
Id. Additional pipe sections are added to the drill string
as the bit drills deeper into the seabed. Id. Once the drill
creates a portion of the borehole, the derrick retracts the
drill bit to the surface, removing each section of the drill
string piece by piece. Id. A section of casing is then
lowered into the borehole, with the drill string again
being constructed on the derrick, one pipe section at a
time. Id. The next step is lowering the blowout preventer
to the seabed, again with the drill string being assembled
piece by piece. The process of drilling and lowering casing
into the borehole then repeats until the hole is the desired
depth. Id. Each time a component is lowered to the
seafloor, a drill string must be assembled and disassem-
bled.
     Conventional drilling rigs use a derrick with a single
drawworks and thus can only raise or lower one compo-
nent at a time. Id. Transocean sought to improve the
efficiency of this time-consuming process using the “dual-
activity” drilling apparatus disclosed in the patents-in-
suit. The patents recite a derrick with both a main and
an auxiliary advancing station, each of which can sepa-
rately assemble drill strings and lower components to the
seafloor. See, e.g., ’781 patent col.3 ll.27-32, 58-67, col.7
ll.22-64. Each advancing station has a drawworks for
raising and lowering the drill string and a top drive for
rotating the drill string. Id. col.8 ll.16-24. While the
auxiliary advancing station drills and cases the first
portion of the borehole, the main advancing station lowers
TRANSOCEAN   v. MAERSK                                      4


the blowout preventer. Id. col.8 ll.66-col.9 l.2, col.9 ll.21-
23. The auxiliary advancing station then retracts the
drill string and supports the main advancing station by
preparing lengths of drill string in advance. Id. col.9
ll.25-30. Transocean’s patents disclose a pipe handling
system, also called a transfer assembly, which allows the
transfer of casing, drill string, and other components
between the two advancing stations and from the advanc-
ing stations to storage areas. Id. col.7 ll.22-64.
    Transocean asserted claims 10-13 and 30 of the ’781
patent, claim 10 of the ’851 patent, and claim 17 of the
’069 patent against Maersk. Transocean alleged that
Maersk infringed the claims by entering into a contract
with Statoil Gulf of Mexico LLC (Statoil), which granted
Statoil the right to use an allegedly infringing drilling rig.
Transocean I, 617 F3d at 1307. In Transocean I, the
district court granted Maersk’s motion for summary
judgment of obviousness, concluding that the asserted
claims would have been obvious over the combination of
two prior art references: U.K. patent application
GB 2 041 836 (Horn) and U.S. Patent No. 4,850,439
(Lund). Id. at 1303. The district court also granted
Maersk’s motion for summary judgment that the asserted
claims were not enabled because the specification does not
adequately describe the claim limitations relating to the
pipe transfer assembly. Id. at 1305-06. Finally, the court
granted summary judgment of noninfringement in favor
of Maersk. Id. at 1307-08.
    On appeal, we vacated the district court’s grant of
summary judgment of noninfringement and reversed its
grant of summary judgment of invalidity for obviousness
and lack of enablement. Transocean I, 617 F.3d 1296. On
remand, a jury found that Maersk failed to prove that the
asserted claims would have been obvious or that they
5                                  TRANSOCEAN   v. MAERSK


were not enabled.1 The jury made specific findings that
the prior art failed to disclose every element of the as-
serted claims and that each of seven objective factors
indicated nonobviousness. The jury also found that
Maersk infringed and awarded $15 million in compensa-
tory damages.      The district court, however, granted
Maersk’s motions for judgment as a matter of law (JMOL)
that the asserted claims are invalid as obvious and not
enabled, that Maersk did not infringe, and that Trans-
ocean is not entitled to damages. The court also condi-
tionally granted Maersk’s motion for a new trial under
Federal Rule of Civil Procedure 59. Transocean now
appeals from these rulings. We have jurisdiction under
28 U.S.C. § 1295(a)(1).
                      DISCUSSION
    We review a district court’s grant or denial of JMOL
under the law of the regional circuit. ACCO Brands, Inc.
v. ABA Locks Mfr. Co., 501 F.3d 1307, 1311 (Fed. Cir.
2007) (citation omitted). The Fifth Circuit reviews the
grant or denial of JMOL de novo. Med. Care Am., Inc. v.
Nat’l Union Fire Ins. Co., 341 F.3d 415, 420 (5th Cir.
2003). JMOL is appropriate only if “the facts and infer-
ences point so strongly and overwhelmingly in favor of
one party that the Court believes that reasonable men
could not arrive at a contrary verdict.” Id. (quotation
omitted). We have interpreted the Fifth Circuit’s JMOL
standard to mean that the jury’s determination must be
supported by substantial evidence. ACCO Brands, 501
F.3d at 1312. Substantial evidence is “such evidence as a
reasonable mind might accept as adequate to support a
conclusion.” Consol. Edison Co. v. NLRB, 305 U.S. 197,
229 (1938). In determining whether a jury’s finding is

    1   Claim 17 of the ’069 patent and claim 13 of the
’781 patent were submitted to the jury.
TRANSOCEAN   v. MAERSK                                        6


supported by substantial evidence, “we must presume
that the jury resolved all factual disputes in favor of the
prevailing party.” Cordis Corp. v. Boston Scientific Corp.,
658 F.3d 1347, 1357 (Fed. Cir. 2011) (quoting Akamai
Techs., Inc. v. Cable & Wireless Internet Servs., Inc., 344
F.3d 1186, 1192 (Fed. Cir. 2003)).
                       I.   Obviousness
    A patent is invalid as obvious “if the differences be-
tween the subject matter sought to be patented and the
prior art are such that the subject matter as a whole
would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which
said subject matter pertains.” 35 U.S.C. § 103(a). Obvi-
ousness is a question of law with several underlying
factual inquiries: (1) the scope and content of the prior
art; (2) the differences between the prior art and the
claims at issue; (3) the level of ordinary skill in the field of
the invention; and (4) objective considerations such as
commercial success, long felt but unsolved need, and the
failure of others. Graham v. John Deere Co. of Kan. City,
383 U.S. 1, 17-18 (1966); see also KSR Int’l Co., v. Teleflex,
Inc., 550 U.S. 398, 406 (2007). Patent invalidity must be
established by clear and convincing evidence. Microsoft
Corp. v. i4i Ltd., 131 S. Ct. 2238, 2242 (2011).
                    A. Prima Facie Case

    As an initial matter, Maersk argues that our opinion
in Transocean I establishes that, as law of the case, the
Horn and Lund references make out a prima facie case of
obviousness. Maersk thus contends that the district court
erred on remand by allowing the jury to consider whether
Horn and Lund teach every limitation of the asserted
claims. Transocean counters that, because it presented
objective evidence of nonobviousness, the district court
7                                     TRANSOCEAN   v. MAERSK


was required to let the jury decide all the factual ques-
tions underlying the obviousness inquiry, including
whether the prior art discloses every limitation of the
asserted claims.
     Under the law of the case doctrine, a court adheres to
its decision in a prior appeal absent exceptional circum-
stances. See, e.g., Ormco Corp. v. Align Tech., Inc., 498
F.3d 1307, 1319 (Fed. Cir. 2007). This doctrine “is limited
to issues that were actually decided, either explicitly or by
necessary implication.” Toro Co. v. White Consol. Indus.,
Inc., 383 F.3d 1326, 1335 (Fed. Cir. 2004). The scope of
the mandate includes those issues within the scope of the
judgment appealed, minus those explicitly reserved or
remanded. Engel Indus., Inc. v. Lockformer Co., 166 F.3d
1379, 1383 (Fed. Cir. 1999). We review a district court’s
interpretation of our mandate de novo. Tronzo v. Biomet,
Inc., 236 F.3d 1342, 1346 (Fed. Cir. 2001).
    In Transocean I, we expressly held that the Horn and
Lund references teach every limitation of the asserted
claims. 617 F.3d at 1303. Claim 17 of the ’069 patent,
which is exemplary of the claims at issue on appeal,
recites:
    A multi-activity drilling assembly operable to be
    supported from a position above the surface of a
    body of water for conducting drilling operations to
    the seabed and into the bed of the body of water,
    said multi-activity drilling assembly including:
             a drilling superstructure operable to be
        mounted upon a drilling deck for simultane-
        ously supporting drilling operations for a well
        and operations auxiliary to drilling operations
        for the well;
TRANSOCEAN   v. MAERSK                                    8


           a first tubular advancing station con-
       nected to said drilling superstructure for ad-
       vancing tubular members to the seabed and
       into the bed of body of water;
           a second tubular advancing station con-
       nected to said drilling superstructure for ad-
       vancing tubular members simultaneously
       with said first tubular advancing station to
       the seabed and into the body of water to the
       seabed; and
            an assembly positioned adjacent to said
       first and second tubular advancing stations
       operable to transfer tubular assemblies be-
       tween said first tubular advancing station and
       said second tubular advancing station to fa-
       cilitate simultaneous drilling operations auxil-
       iary to said drilling operations, wherein
       drilling activity can be conducted for the well
       from said drilling superstructure by said first
       or second tubular advancing stations and aux-
       iliary drilling activity can be simultaneously
       conducted for the well from said drilling su-
       perstructure by the other of said first or sec-
       ond tubular advancing stations.
’069 patent claim 17 (emphases added).
    As we explained in Transocean I, Horn discloses a
drilling rig with a single derrick that supports two ad-
vancing stations, each of which can advance tubular
members to the seabed. Id. Although Horn fails to dis-
close a pipe transfer assembly that can move tubular
members between the two advancing stations, Lund
teaches this limitation. Id. We also explained that Horn
provides a motivation to combine the teachings of these
two references to arrive at the claimed invention, stating
9                                     TRANSOCEAN   v. MAERSK


that “[o]f other obvious advantages, there is the possibil-
ity of concentrating common auxiliary equipment . . . .”
Horn p. 1 ll.119-21. We concluded that these references
“present a prima facie case of obviousness.” Transocean I,
617 F.3d at 1304. Transocean I thus establishes as law of
the case that Horn and Lund teach every limitation of the
asserted claims and provide a motivation to combine their
respective teachings. It was thus erroneous for the dis-
trict court to permit the jury to engage in fact finding
regarding whether Lund and Horn disclose all of the
claim elements.
    The establishment of a prima facie case, however, is
not a conclusion on the ultimate issue of obviousness. By
definition, the existence of a prima facie case simply
means that the party challenging a patent has presented
evidence “sufficient to establish a fact or raise a presump-
tion [of obviousness] unless disproved or rebutted.”
Black’s Law Dictionary (9th ed. 2009). The prima facie
inquiry is based on the first three Graham factors—the
scope and content of the prior art, the differences between
the prior art and the claims, and the level of ordinary skill
in the art—which the Supreme Court described as the
background against which the obviousness or nonobvi-
ousness of the subject matter is determined. 383 U.S. at
17. A party is also free to introduce evidence relevant to
the fourth Graham factor, objective evidence of nonobvi-
ousness, which may be sufficient to disprove or rebut a
prima facie case of obviousness. See Mintz v. Dietz &
Watson, Inc., 679 F.3d 1372, 1378-79 (Fed. Cir. 2012).
    As we have repeatedly held, “evidence rising out of
the so-called ‘secondary considerations’ must always when
present be considered en route to a determination of
obviousness.” Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d
1530, 1538 (Fed. Cir. 1983). Objective evidence of nonob-
viousness is an important component of the obviousness
TRANSOCEAN   v. MAERSK                                   10


inquiry because “evidence of secondary considerations
may often be the most probative and cogent evidence in
the record. It may often establish that an invention
appearing to have been obvious in light of the prior art
was not.” Id. This objective evidence must be “considered
as part of all the evidence, not just when the decision-
maker remains in doubt after reviewing the art.” Id. at
1538-39. Thus, in order to determine obviousness, the
decisionmaker must be able to consider all four Graham
factors. Although we held in Transocean I that Maersk
presented a prima facie case of obviousness, it was not
error to allow the jury to consider the strength of that
prima facie case in making the ultimate determination of
obviousness. When the ultimate question of obviousness
is put to the jury, the jury must be able to review all of
the evidence of obviousness. Id. Hence it was not error
for the court to allow the jury to weigh the strength of the
prima facie case together with the objective evidence in
order to reach a conclusion on the ultimate question of
obviousness.
                  B. Objective Evidence

    Although we held in Transocean I that Horn and
Lund establish a prima facie case that the asserted claims
would have been obvious, we reversed the district court’s
grant of summary judgment because the court failed to
consider Transocean’s objective evidence of nonobvious-
ness. 617 F.3d at 1304. On the summary judgment
record, Transocean presented evidence of industry praise,
commercial success, industry skepticism, and copying. Id.
at 1305. We stated that, “[i]f all of the factual disputes
regarding the objective evidence resolve in favor of Trans-
ocean, it has presented a strong basis for rebutting the
prima facie case” of obviousness. Id.
11                                   TRANSOCEAN   v. MAERSK


    On remand, the jury made express findings on seven
types of objective evidence of nonobviousness: commercial
success, industry praise, unexpected results, copying,
industry skepticism, licensing, and long-felt but unsolved
need. J.A. 8062. The jury found that each of these con-
siderations supported the nonobviousness of Transocean’s
claims. Id. In granting Maersk’s motion for JMOL of
obviousness, however, the district court concluded that
the record evidence fails to support these findings. J.A. 5-
7. We disagree. As detailed below, Transocean presented
substantial evidence from which a reasonable jury could
find that each of the seven objective factors supports the
nonobviousness of Transocean’s claims.
                  1 Commercial Success
    The district court rejected the jury’s finding that
commercial success supports nonobviousness. The court
found that sales of Transocean’s dual-activity rigs are
“due primarily to various litigation[s],” and thus they “are
not a result of a free market.” J.A. 5-6. The court also
found that, at the time Transocean’s patents issued, the
drilling industry was “fully aware of the possibilities of a
dual string rig as prior art” and that Transocean’s patent
application on this technology had been rejected in
Europe as lacking inventiveness. J.A. 5. Maersk con-
tends that Transocean failed to tie its commercial success
evidence to the claimed combination of two advancing
stations with a pipe transfer assembly. Maersk also
argues that unclaimed features of Transocean’s rigs, such
as increased size and capacity, are responsible for any
commercial success.
    As an initial matter, the district court erred by con-
sidering proceedings before the European Patent Office in
its commercial success analysis. Transocean needed to
show both commercial success and that a nexus exists
TRANSOCEAN   v. MAERSK                                     12


between that success and the merits of the claimed inven-
tion. See Iron Grip Barbell Co. v. USA Sports, Inc., 392
F.3d 1317, 1324 (Fed. Cir. 2004). It is irrelevant to the
commercial success analysis, however, that a foreign
patent office rejected Transocean’s patent application on
the dual-activity technology. The district court’s analysis
seems to have been clouded by its view that the asserted
claims would have been obvious over the prior art. This is
precisely the sort of hindsight bias that evaluation of
objective evidence is intended to avoid. See, e.g., Graham,
383 U.S. at 36.
    Transocean presented sufficient evidence of both
commercial success and nexus to the features of the
claimed invention. It showed, for example, that its dual-
activity drilling rigs commanded a market premium over
single-activity rigs. Transocean points to two contracts it
signed on the same day with Anadarko Petroleum Corpo-
ration, one for a dual-activity drilling rig and one for a
single-activity rig.     J.A. 6632-35; J.A.11862-64; J.A.
11929-31. Transocean charged a roughly 12% premium
for the dual-activity rig. Transocean introduced other
contracts that provided for reduced daily rates if the dual-
activity feature on the rig was not available. See, e.g., J.A.
12087-88; J.A. 12284-85; J.A. 12458. Transocean’s dam-
ages expert, Mr. Bratic, testified that the average reduc-
tion in this circumstance is 10%. J.A. 6639.
    Transocean also presented evidence that some cus-
tomers expressly require dual-activity rigs. For example,
a Maersk employee testified at trial that Maersk added
dual-activity to its new drilling rig design based on mar-
ket surveys showing customer demand for this feature.
J.A. 6329-30. Testimony by Maersk’s own employee
shows that customers request the dual-activity feature
specifically based on the efficiency gains it provides by
“involving two well centers in drilling the wells.” J.A.
13                                      TRANSOCEAN   v. MAERSK


6330-31. The Maersk employee stated that “[m]any
operators do require dual activity . . . for flexibility and for
improved efficiency.” Id. Maersk sought to “incorporate
the same efficiency improvement features as used by our
competition” by incorporating Transocean’s “dual-activity”
technology, which Maersk distinguished from the “dual
drilling” disclosed in the prior art. J.A. 10016-17. Trans-
ocean also offered testimony that dual-activity rigs ac-
count for an increasing percentage of the rigs sold and
that they have become the industry standard. J.A. 6202.
    From this evidence, a reasonable jury could conclude
that Transocean’s dual-activity rigs have been a commer-
cial success and that this success has a nexus to the
features claimed in the patents. We thus conclude that
substantial evidence supports the jury’s finding that
commercial success weighs in favor of nonobviousness.
        2 Industry Praise and Unexpected Results
    The jury found that Transocean’s dual-activity rigs
received industry praise and achieved unexpectedly
superior results, and that these factors supported nonob-
viousness. The district court rejected the jury’s findings,
reasoning that Transocean presented no statistical data
to support these conclusions.
    Maersk contends that any praise or unexpected and
superior results are due to unclaimed features of Trans-
ocean’s rig or elements from the prior art. Maersk argues
that Transocean’s evidence of praise for dual-activity rigs
is no different from praise for the dual-drilling technology
taught in the prior art. With dual-activity rigs, only one
of two advancing stations actually drills, whereas dual-
drilling involves using both advancing stations to simul-
taneously drill two wells.
TRANSOCEAN   v. MAERSK                                     14


     We conclude that substantial evidence supports the
jury’s findings on industry praise and unexpected results.
Transocean presented numerous documents showing
industry praise for the unexpected increase in drilling
efficiency made possible using Transocean’s patented
dual-activity technology. For example, Transocean cited a
position paper written by a competitor stating that its
own deepwater rig:
   must, at the least, include the most effective drill-
   ing cost reductions achieved by the new deepwater
   units. . . . Drilling cost reduction through technol-
   ogy advances pushed forward by the deepwater
   demands are typified by innovations such as
   Transoceans [sic] dual-derrick concept, designed to
   enable continuous drilling, potentially improving
   productive time by 25% to 40%.
J.A. 11505 (emphasis added).
    Transocean also relied on an article in Offshore
Magazine stating that multi-functionality (i.e., dual-
activity) is “critical to [the] future.” J.A. 13370. This
article specifically describes the features of Transocean’s
dual-activity rigs: “a modified derrick and drill floor will
allow for the makeup of drillstring and bottom hole as-
semblies separate from the drilling line where other
functions such as casing installation may be underway.”
Id. The article states that the dual-activity operation will
“allow for 20-40% faster tripping of drillstrings.” Id.
Transocean cites a second Offshore Magazine article,
which praises the development of Transocean’s dual-
activity drillship as one of the fifty key events or tech-
nologies in history that shaped the offshore drilling indus-
try. J.A. 11595-97. The article notes the ability of the rig
to reduce drilling time and costs by “conduct[ing] drilling
operations simultaneously rather than sequentially via
15                                   TRANSOCEAN   v. MAERSK


two full capability drilling rigs.” Id. This is quite an
impressive accolade, and the jury was free to credit it as
such.
    Additionally, one of the named inventors of the pat-
ents-in-suit, Mr. Scott, testified that industry members
doubted whether the claimed dual-activity feature would
increase drilling efficiency. J.A. 6047-49. BP, for exam-
ple, doubted whether dual-activity would cut costs so it
had its own efficiency engineers analyze one of Trans-
ocean’s dual-activity drilling rigs. Id. BP concluded that
the rig could lead to even greater efficiency and cost
savings than Transocean suggested. Id.
    This is substantial evidence from which the jury could
reasonably conclude that Transocean’s claimed dual-
activity apparatus produced unexpected efficiency gains
and that this benefit garnered praise in the drilling
industry. Transocean’s evidence also links both the
industry praise and the unexpected efficiency gains
directly to the claimed dual-activity feature. The first
Offshore Magazine article, for example, expressly attrib-
utes improved efficiency to a derrick that can prepare drill
string separate from the drilling line, as described in
Transocean’s patents. See J.A. 13370. This description
clearly distinguishes Transocean’s dual-activity technol-
ogy from the dual-drilling technology described in the
prior art. Id. We conclude that the district court erred by
determining that the jury lacked substantial evidence to
find that industry praise and unexpected results support
nonobviousness.
                        3 Copying
    The district court failed to address the jury’s finding
that copying of the claimed invention supported nonobvi-
ousness. Maersk argues that Transocean’s copying evi-
dence is not tied to the novel features of its invention. We
TRANSOCEAN   v. MAERSK                                  16


disagree. Transocean points to an internal Maersk docu-
ment stating “we have to incorporate the same efficiency
improvement features as used by our competition,” and
that “[t]his feature is generally described as ‘dual-
activity.’” J.A. 10016. The Maersk document describes
the features of dual-activity drilling, which it distin-
guishes from the “dual drilling” disclosed by Horn.
J.A. 10016-17. The document states that Transocean’s
drillships are probably the “best known examples of dual
activity vessels.” Id.
    Transocean also presented evidence that Maersk was
aware of Transocean’s patents during the time Maersk
was designing its accused rig. For example, a Maersk
employee testified that he became aware of Transocean’s
patents “early on in the design development phase” of
building the accused rig. J.A. 6331. Another Maersk
employee stated that he became aware of the patents-in-
suit during the design of the accused rig, but concluded
that the patents were “not necessarily something that
could be seen as protected” based on the prior art.
J.A. 6825-26; see also J.A. 6872-76. A third Maersk
employee stated that Maersk discussed Transocean’s
patents with customers in the United States and told
them that Maersk did not infringe because the patents
are invalid in view of the prior art. J.A. 6346-47.
     This evidence shows that Maersk was aware of
Transocean’s patents and its drillships embodying the
patents while Maersk designed its accused rig. The
evidence also shows that Maersk decided to incorporate
the claimed dual-activity feature anyway because it
believed Transocean’s patents were invalid over the prior
art. Moreover, Maersk’s internal document expressly ties
its copying to the novel “dual-activity” features of Trans-
ocean’s invention, which it distinguishes from the “dual
17                                   TRANSOCEAN   v. MAERSK


drilling” taught in the prior art. This is substantial
evidence that supports the jury’s finding of copying.
                  4 Industry Skepticism
    The jury found that industry skepticism supports
nonobviousness. Although the district court admitted
that “[i]t may be argued that a few in the market were
skeptical,” the court nonetheless concluded that Trans-
ocean presented insufficient evidence of industry skepti-
cism to support the jury’s finding. The court did not
credit Transocean’s evidence that people in the industry
were skeptical of dual-activity rigs due to fears of “clash-
ing,” which occurs when the two drill strings collide with
one another. The court reasoned that literature predating
the filing of the patents-in-suit stated that concerns over
clashing were unfounded. Maersk echoes this argument,
pointing to a brochure by Horn dismissing concerns about
clashing.
     We conclude that the jury’s fact finding was supported
by substantial evidence. Transocean proffered testimony
regarding skepticism by two named inventors of the
patents-in-suit, Mr. Scott and Mr. Herrmann. They
testified that even though they personally did not believe
clashing was a concern, industry experts and Trans-
ocean’s customers were skeptical of the claimed dual-
activity feature due to fears of clashing. Mr. Herrmann
recounted several occasions when industry experts stated
that clashing would prevent dual-activity drilling from
working, J.A. 6203-04, and he stated that some people are
still concerned with clashing even today, J.A. 6206. Mr.
Scott recounted similar experiences. See, e.g., J.A. 6044-
45.
    This evidence is sufficient for a reasonable jury to
conclude that members of the drilling industry were
skeptical of Transocean’s dual-activity rigs. Although
TRANSOCEAN   v. MAERSK                                     18


Maersk presented evidence that it contends dispels con-
cerns over clashing, Transocean’s evidence indicates that
skepticism persists nonetheless. A reasonable jury could
accept Transocean’s evidence of skepticism even if the
evidence could also support a contrary conclusion. We
thus conclude that the district court erred by rejecting the
jury’s finding that skepticism supports nonobviousness.
                         5 Licensing
     The jury found that Transocean established that its
licenses to customers and competitors were due to the
merits of the claimed invention and thus support nonob-
viousness. The district court did not directly address
licensing, but found that Transocean’s sales of its dual-
activity technology were due primarily to litigation or
threat of litigation, and thus seems not to have credited
Transocean’s licensing evidence. Maersk similarly con-
tends that Transocean’s licenses do not support nonobvi-
ousness because they are attributable to the threat of
litigation. Maersk also argues that Transocean’s licenses
are not tied to the asserted claims because they convey
rights not only to the patents-in-suit, but also to foreign
counterparts and other patents that are not part of this
case.
    Transocean counters that the royalties paid under the
licenses exceed any litigation costs, and thus are an
accurate reflection of the value of the claimed invention.
For example, Transocean introduced evidence at trial of a
royalty payment by Noble Drilling (U.S.) Inc. totaling
nearly $500,000 for one month of operations for one dual-
activity rig. Transocean contends that large, sophisti-
cated companies would not pay royalties exceeding the
cost of litigation if the royalty did not reflect the value of
the licensed technology. Transocean also offered testi-
mony that at least three companies licensed its dual-
19                                   TRANSOCEAN   v. MAERSK


activity drilling patents despite being under no threat of
litigation. For example, Transocean’s in-house counsel
testified that both Shell and Pride Global, Limited, ap-
proached Transocean seeking to license its dual-activity
technology. J.A. 6442-45.
    We conclude that Transocean presented sufficient
evidence for the jury to find that Transocean’s licensing
supports nonobviousness. From Transocean’s testimony
regarding the value of the licenses relative to litigation
costs and regarding licenses with companies under no
apparent threat of litigation, a reasonable jury could have
found that the licenses reflect the value of the claimed
invention and are not solely attributable to litigation. As
a result, the district court erred by holding that the jury
lacked substantial evidence to support its finding regard-
ing licensing.
             6 Long-Felt but Unsolved Need
    The jury found that Transocean’s invention provided a
solution to a long-felt but unsolved need, and that this
supports nonobviousness. The district court disagreed,
finding that there was no long-felt but unresolved need
because the prior art already disclosed dual string drilling
technology. According to the court, no substantial de-
mand existed for dual string drilling technology until
deepwater drilling became more prevalent around the
year 2000. On appeal, Maersk similarly argues that
Transocean failed to present evidence linking any unmet
need to the claimed features of the asserted claims.
    We disagree. Transocean presented evidence at trial
that its dual-activity technology satisfied a long-felt need
for greater drilling efficiency.     Transocean proffered
testimony by two of the named inventors that the drilling
industry had been operating in deepwater since the
1970s. One of Transocean’s expert witnesses similarly
TRANSOCEAN   v. MAERSK                                    20


testified that companies began to move towards deepwa-
ter drilling in the 1970s and that the drilling industry is
always seeking greater efficiency from its rigs. The
expert concluded that Transocean’s dual-activity technol-
ogy thus fulfilled a long-felt but unsolved need for a
drilling rig that could operate efficiently in deep water.
     Two of the named inventors testified that, prior to the
claimed invention, the industry had been searching for
ways to increase efficiency by building sections of drill
string “offline,” out of the path of the well conducting the
drilling. These efforts were unsuccessful, however, and
left an unsolved need for an efficient method of building
the long drill strings needed for deepwater drilling with-
out interrupting operations on the drilling well.
    We conclude that substantial evidence supports the
jury’s finding that long-felt but unsolved need supports
nonobviousness. From this testimony, a reasonable jury
could conclude that Transocean’s patents fulfilled a need
in the drilling industry for a more efficient way to drill in
deep water by allowing offline building of drill string and
also including an auxiliary advancing station capable of
lowering drilling components to the seabed. The district
court erred by concluding that the jury lacked substantial
evidence to support its finding on long-felt need.
                      C. Conclusion

    We held in Transocean I that Horn and Lund teach
each limitation of the asserted claims, provide a motiva-
tion to combine their teachings, and thus make out a
prima facie case of obviousness. 617 F.3d at 1303-04. In
granting Maersk’s motion for JMOL of obviousness, the
district court concluded that the objective evidence of
nonobviousness was “insufficient, as a matter of law, to
21                                    TRANSOCEAN   v. MAERSK


overcome Maersk[’s] prima facie case of obviousness.”
J.A. 5. We disagree.
    On remand, Transocean presented compelling objec-
tive evidence of nonobviousness. We stated in Trans-
ocean I that, “[i]f all of the factual disputes regarding the
objective evidence resolve in favor of Transocean, it has
presented a strong basis for rebutting the prima facie
case.” 617 F.3d at 1305. Not only did the jury find for
Transocean on the objective factors we noted in Trans-
ocean I, but it also found that three additional objective
factors weighed in favor of nonobviousness.
     Few cases present such extensive objective evidence of
nonobviousness, and thus we have rarely held that objec-
tive evidence is sufficient to overcome a prima facie case
of obviousness. But see Tec Air, Inc. v. Denso Mfg. Mich.
Inc., 192 F.3d 1353, 1361 (Fed. Cir. 1999) (“Alternatively,
even assuming that [the accused infringer] established a
prima facie case of obviousness, [the patentee] presented
sufficient objective evidence of nonobviousness to rebut
it.”).
    This, however, is precisely the sort of case where the
objective evidence “establish[es] that an invention appear-
ing to have been obvious in light of the prior art was not.”
Stratoflex, 713 F.2d at 1538. The jury found that seven
distinct objective factors support nonobviousness and, as
discussed above, these findings are all supported by
substantial evidence. Weighing this objective evidence
along with all the other evidence relevant to obviousness,
we conclude that Maersk failed to prove by clear and
convincing evidence that the asserted claims would have
been obvious. We therefore reverse the district court’s
grant of JMOL of obviousness.
TRANSOCEAN   v. MAERSK                                     22


                      II.   Enablement
    A patent specification must “contain a written de-
scription of the invention . . . in such full, clear, concise,
and exact terms as to enable any person skilled in the art
to which it pertains . . . to make and use the same.” 35
U.S.C. 112, ¶ 1. Under the enablement requirement of
§ 112, “the specification must enable one of ordinary skill
in the art to practice the claimed invention without undue
experimentation.” Nat’l Recovery Techs., Inc. v. Magnetic
Separation Sys., Inc., 166 F.3d 1190, 1196 (Fed. Cir.
1999). “Although the ultimate determination of whether
one skilled in the art could make and use the claimed
invention without undue experimentation is a legal one, it
is based on underlying findings of fact.” Warner-Lambert
Co. v. Teva Pharm. USA, Inc., 418 F.3d 1326, 1337 (Fed.
Cir. 2005). We review the legal question of enablement
without deference and the factual underpinnings for
substantial evidence. Martek Biosciences Corp. v. Nutri-
nova, Inc., 579 F.3d 1363, 1378 (Fed. Cir. 2009).
    In Transocean I, we reversed the district court’s grant
of summary judgment of no enablement. 617 F.3d at
1305-07. We rejected its conclusion that the patents are
not enabled because they do not allow a skilled artisan to
practice the most optimized configuration of the claimed
pipe transfer assembly. Id. at 1307. We explained that
the pipe transfer limitations “may be enabled by simply
disclosing the use of a crane or a rail-mounted system.”
Id. We remanded for resolution of the issue of whether a
person of ordinary skill in the art could practice the
claims without undue experimentation. Id. On remand,
the jury found that the claims are enabled.
    The district court held to the contrary, granting
JMOL of no enablement because it concluded that Trans-
ocean’s evidence failed to support the jury’s determina-
23                                  TRANSOCEAN   v. MAERSK


tion. The court held that a skilled artisan would not be
able to make and use the invention without undue ex-
perimentation. The court stated that, alternatively, “the
enablement protocol was so obvious that it failed to invent
or enable the claimed invention.” J.A. 8. The court seems
to have reasoned that the asserted claims are not enabled
because they would have been obvious.
    Maersk contends that the district court correctly
granted JMOL of no enablement because a skilled artisan
would not be able to practice the claimed pipe transfer
assembly without undue experimentation. Maersk argues
that no off-the-shelf pipe transfer equipment was avail-
able that could meet the claim limitations and that it took
three years for a third-party engineering company to
develop the equipment that Transocean put on its drill-
ship.
    Transocean counters that it presented sufficient evi-
dence for a reasonable jury to conclude that the asserted
claims are not invalid for lack of enablement. We agree.
The ’781 patent specification states that the claimed pipe
transfer could be accomplished using “rail supported pipe
handling systems” or “a rugged overhead crane.” ’781
patent fig.7, col.7 ll.22-64. Transocean presented evidence
at trial that the required modifications to existing pipe
handling equipment, such as the systems disclosed in the
specification, would not have required undue experimen-
tation. For example, Mr. Scott testified that he did not
believe such modifications would be overly complicated.
J.A. 6117. He also testified that it took the third-party
engineering company three years to design Transocean’s
pipe handling system not because the design was difficult,
but because an assembly for use in offshore drilling must
be modeled on computer such that it is ready to use upon
delivery without any field testing. J.A. 6149. Mr. Scott
stated that the basic design of the system was quick and
TRANSOCEAN   v. MAERSK                                   24


that it was the computerized optimization took most of
the time. Id. Moreover, Maersk’s own invalidity expert
testified that modifying an existing, rail-mounted pipe
handler to use between two advancing stations, as in the
claimed invention, would be a trivial modification that
would not take a lot of time or engineering effort.
    This is substantial evidence supporting the jury’s ver-
dict that Maersk failed to prove that undue experimenta-
tion would be required in order to operate the claimed
invention. Transocean’s patent specification discloses two
systems that could be used to perform the pipe transfer
function and testimony at trial confirmed that modifying
these systems for use in the claimed invention would be
trivial. As a result, we hold that the district court erred
by granting Maersk’s motion for JMOL that the asserted
claims are not enabled. Because we reverse the district
court’s grant of JMOL of no enablement, we need not
reach Transocean’s argument that Maersk waived its
enablement challenge.
                     III. Infringement
    “To establish literal infringement, every limitation set
forth in a claim must be found in an accused product,
exactly.” Southwall Techs., Inc. v. Cardinal IG Co., 54
F.3d 1570, 1575 (Fed. Cir. 1995). Infringement is a
question of fact. Id.       The district court had granted
summary judgment of noninfringement and, in Trans-
ocean I, we vacated that holding. 617 F.3d at 1307-11.
The jury found literal infringement by Maersk, and the
district court granted JMOL of noninfringement. The
district court held that there was no infringement because
the contract between Statoil and Maersk expressly indi-
cated that the final drill design could be modified based
on the outcome of a pending district court litigation.
J.A. 8-9. Hence, the district court concluded that Maersk
25                                     TRANSOCEAN   v. MAERSK


did not offer for sale or sell the use of a dual-activity drill
which would infringe the patent claims at issue. Id. This
argument, however, had been raised and rejected by this
court in Transocean I:
     Maersk USA’s remaining arguments regarding
     the right to alter the final design and the fact that
     the rig was not complete at the time of contracting
     do not change the result. Maersk USA and Statoil
     signed a contract and the schematics that accom-
     panied that contract could support a finding that
     the sale was of an infringing article under
     § 271(a). The fact that Maersk USA, after the
     execution of the contract, altered the rig in re-
     sponse to the GSF injunction is irrelevant to this
     infringement analysis. The potentially infringing
     article is the rig sold in the contract, not the al-
     tered rig that Maersk USA delivered to the U.S.
617 F.3d at 1310-11. The jury concluded that what was
offered for sale and sold by Maersk to Statoil was the use
of an infringing rig and that fact finding is supported by
substantial evidence. The Statoil contract identifies the
drilling unit as the “unit currently under construction at
Keppel FELS Limited in Singapore.” J.A. 10818. The
Statoil contract further states that Statoil was entitled to
access the schematics for the rig. J.A. 10867. Both the
Statoil contract and the Keppel contract containing the
schematics for the accused rig were introduced into evi-
dence at trial. Maersk does not argue on appeal that the
rig depicted in the schematics in the Keppel contract is
missing any of the limitations of the asserted claims.
Moreover, additional evidence at trial showed that
Maersk did not instruct Keppel to install a casing around
the auxiliary advancing station until several months after
Maersk signed the Statoil contract. J.A. 12826.
TRANSOCEAN   v. MAERSK                                    26


    Based on this evidence, a reasonable jury could con-
clude that the drilling rig offered for sale or sold in the
Statoil contract, as depicted in the schematics in the
Keppel contract, possessed every limitation of the as-
serted claims. We thus conclude that substantial evi-
dence supports the jury’s finding that Maersk literally
infringed the asserted claims and reverse the district
court’s grant of JMOL of noninfringement.
                         IV. Damages
    Upon a finding of infringement, the patentee is enti-
tled to “damages adequate to compensate for the in-
fringement, but in no event less than a reasonable royalty
for the use made of the invention by the infringer.” 35
U.S.C. § 284. The patentee bears the burden of proving
damages. Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d
1301, 1324 (Fed. Cir. 2009). Two alternative categories of
infringement compensation are the patentee’s lost profits
and the reasonable royalty the patentee would have
received through arms-length negotiation. Id. “The
[reasonable] royalty may be based upon an established
royalty, if there is one, or if not, upon the supposed result
of hypothetical negotiations between the plaintiff and
defendant.” Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538,
1554 (Fed. Cir. 1995) (en banc). The hypothetical negotia-
tion seeks to determine the terms of the license agree-
ment the parties would have reached had they negotiated
at arms length when infringement began. Id.
    On remand from our decision in Transocean I, Trans-
ocean presented evidence of the value of its past licenses
for its dual-activity technology. The jury awarded $15
million in compensatory damages. The district court
granted JMOL that Transocean is not entitled to dam-
ages. The court reasoned that Transocean has no basis to
claim damages because the asserted claims are invalid as
27                                    TRANSOCEAN   v. MAERSK


obvious and not enabled and because Maersk did not
infringe because there was no sale or offer for sale of the
accused rig. Given that we have reversed on all three
points, JMOL on damages on these grounds is unwar-
ranted. The court also erroneously stated that a reason-
able royalty is an improper measure of damages because
Transocean presented no evidence of actual harm or that
it lost an opportunity to sell or use its patented invention
due to losing the Statoil contract to Maersk.
     On appeal, Maersk argues that the jury’s damages
award is not supported by substantial evidence. Maersk
also contends that a reasonable royalty for its sale or offer
for sale must necessarily be lower than if it had also made
or used an infringing rig. In essence, Maersk argues that
it never delivered an infringing rig to Statoil and would
not have paid $15 million solely for the right to offer for
sale or sell a dual-activity rig when Transocean’s past
licenses also granted the right to make and use its pat-
ented invention. We are sympathetic to Maersk’s argu-
ments. It offered drilling services which would use an
infringing drill, but expressly reserved the right to modify
the drill to avoid infringement. It did then modify the
drill prior to delivery to avoid infringement – hence never
actually using an infringing dual-activity drill. And the
jury awarded the full upfront licensing fee that a competi-
tor who would be using the drill would pay. We may well
not have awarded such a high royalty, but that decision is
not ours to make. We review a damage award, which is a
question of fact, for substantial evidence. Lucent Techs.,
580 F.3d at 1310. And, given the evidence presented, we
cannot conclude that the jury lacked substantial evidence
for the award.
    At trial, Transocean’s in-house counsel testified re-
garding Transocean’s process for deciding the value of
licenses for its dual-activity drilling patents. He stated
TRANSOCEAN   v. MAERSK                                    28


that Transocean considered the value of the patents to the
licensee and also the fact that a license to a competitor
would allow that company to compete with Transocean’s
own dual-activity rigs. J.A. 6436. Based on these consid-
erations, Transocean’s model license agreement includes
an upfront fee of $15 million and a five percent running
royalty when the licensee operates the dual-activity rig in
a jurisdiction where Transocean has patents on its tech-
nology. J.A. 6436-37. Transocean’s licenses show that
several companies, including its competitors, agreed to
license the dual-activity patents on these terms. See, e.g.,
J.A. 9912; J.A. 9924-25.
    Transocean’s in-house counsel also testified that
Transocean tends to offer its customers more favorable
license terms than it offers to its competitors. J.A. 6437-
39. He further stated that Maersk is a direct competitor
and that, in a hypothetical negotiation at the time of
infringement, Transocean would have required Maersk to
pay an upfront fee to license its dual-activity patents.
J.A. 6447. Transocean’s damages expert, Mr. Bratic,
testified that Transocean would be entitled to an upfront
payment of at least $10 million from Maersk. According
to Mr. Bratic, Transocean’s upfront fee for competitors is
always $15 million, but Transocean sometimes discounts
that fee if it receives something in return from the licen-
see. J.A. 6608-12. Mr. Bratic stated that, because Trans-
ocean would not receive anything from Maersk in return
under the hypothetical negotiation other than royalty
payments, Maersk would not be eligible for any discount.
J.A. 6609-12.
    This is substantial evidence supporting the jury’s
damage award. A reasonable royalty may be based on an
existing royalty, and a jury could conclude from Trans-
ocean’s past licenses for its dual-activity technology that a
hypothetical negotiation between the parties would result
29                                    TRANSOCEAN   v. MAERSK


in a $15 million upfront payment. Although Transocean’s
damages expert testified that the royalty would be at
least $10 million, he also stated that Maersk would not be
entitled to any discount from the standard $15 million
figure. Indeed, several similarly situated competitors
agreed to pay a $15 million upfront fee. We thus conclude
that the jury had substantial evidence upon which to
conclude that a reasonable royalty under the circum-
stances would be $15 million.
     We reject Maersk’s argument that the damages award
was not supported by substantial evidence solely because
Maersk only needed a license allowing it to sell or offer to
sell a dual-activity rig. Although Maersk did not, in the
end, deliver an infringing rig to Statoil, the hypothetical
negotiation used to calculate a reasonable royalty seeks to
determine the terms of the agreement the parties would
have reached at the time infringement began. In this
case, a reasonable jury could conclude that at the time
Maersk first infringed by offering a dual-activity rig for
sale, the parties would have negotiated a license granting
Maersk the right not only to offer the rig for sale, but also
to deliver a rig that uses Transocean’s dual-activity
technology. Indeed, Transocean’s proposed royalty of a
$10-15 million upfront payment and a five percent run-
ning royalty assumes that the license grants Maersk
“unfettered” future use of the licensed patents. J.A. 6653-
55. Because the jury’s damages award is supported by
substantial evidence, we reverse the district court’s grant
of JMOL that Transocean is not entitled to reasonable
royalty damages.
 V.   Conditional Grant of Maersk’s Motion for New Trial
    The Fifth Circuit reviews the grant of a motion for
new trial for abuse of discretion, and generally scrutinizes
a grant of a new trial more closely than a denial. Cates v.
TRANSOCEAN   v. MAERSK                                  30


Creamer, 431 F.3d 456, 460 (5th Cir. 2005). A district
court can grant a motion for new trial if the jury verdict
was against the great weight of the evidence. Id.
    The district court in this case conditionally granted
Maersk’s motion for new trial.         Among the several
grounds the court gave for granting this motion, it con-
cluded that the jury’s verdict is against the great weight
of the evidence on the issue of obviousness. We disagree.
With regard to the objective evidence of nonobviousness,
the court erred by concluding that the jury’s verdict was
not supported by substantial evidence. To the extent that
the jury deviated from our Transocean I holding by find-
ing that the prior art did not disclose each limitation of
the asserted claims, this issue is law of the case and thus
conducting a new trial would serve no purpose. Given
that this is a question of law, which we review de novo, we
accept the prior determinations of Transocean I that Lund
and Horn disclose all of the claimed elements and that
there exists a motivation to combine, and also consider
the jury’s fact findings on the objective considerations
which are all supported by substantial evidence. Looking
at all of this evidence, we conclude that Maersk has failed
to prove the claims would have been obvious by clear and
convincing evidence. There is no reason to conduct a new
trial because the ultimate issue of obviousness is one of
law.
    We find no merit to the court’s contention that a new
trial is needed because the jury’s findings on secondary
considerations might somehow have been tainted by the
court’s failure to instruct the jury that the first three
Graham factors were already resolved in Transocean I.
These were discrete and separate fact questions on the
special verdict. There is no reason to think that because
the jury erred on one such fact finding, the other, unre-
lated fact findings are somehow tainted.
31                                   TRANSOCEAN   v. MAERSK


   None of the alleged errors the district court highlights
warrants a new trial. We have considered all of Maersk’s
arguments on appeal and find them to be without merit.
We thus reverse the district court’s grant of Maersk’s
motion for a new trial.
                       CONCLUSION
   In view of the foregoing, we reverse the district court’s
grant of JMOL of invalidity and noninfringement, and its
grant of JMOL that Transocean is not entitled to dam-
ages. We also reverse its conditional grant of a new trial.
                       REVERSED